TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 5, 2013



                                     NO. 03-13-00041-CV


                  Walter Lee Hall, Jr. and Gina Marie Sanchez, Appellants

                                                v.

             Federal National Mortgage Association a/k/a Fannie Mae, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




IT APPEARING to this Court that the appellants have failed to arrange for the record to be

filed, and, accordingly, have failed to prosecute the appeal: IT IS THEREFORE considered,

adjudged and ordered that the appeal is dismissed for want of prosecution. IT IS FURTHER

ordered that the appellants pay all costs relating to this appeal both in this Court and the court

below; and that this decision be certified below for observance.